Citation Nr: 1744795	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from September 1972 to September 1974.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2010 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) declined to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was denied in a February 1982 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final February 1982 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The February 1982 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the final February 1982 rating decision is new and material; the criteria to reopen the claim for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In November 1981, the Veteran submitted a claim for service connection for a nervous condition.  In a February 1982 rating decision, the Veteran's claim was denied on the basis that the Veteran's diagnosed acquired psychiatric disorder of schizophrenia had not been incurred in or aggravated during military service or shown within one year thereafter.  The decision noted that service treatment records were negative for complaints of or findings of any nervous disorder.

Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the February 1982 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In March 2010, the Veteran filed a request to reopen the claim for service connection for an acquired psychiatric disorder.  In October 2010, the RO declined to reopen the Veteran's claim, noting that the 2002 private medical record and VA treatment records for bipolar disorder were merely cumulative records of an already established mental condition.  The decision went on to state that service connection for schizophrenia, now claimed as a mental condition, remained denied because no new and material medical evidence had been received to show the condition occurred in or was caused by the Veteran's active military service or manifested to a compensable degree within one year of release from active duty.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the February 1982 rating decision includes, in relevant part, a June 2017 private medical opinion describing in more detail the Veteran's claimed in-service stressor.  This information, if proven true, relates to an unestablished fact necessary to substantiate the claim.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  Moreover, because the request was submitted within the appeals period of the March 2010 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the March 2010 appeal period.  See 38 C.F.R. § 3.156(b) (2016).




ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's acquired psychiatric disorder.

The Veteran contends that his acquired psychiatric disorder is due to his period of service.  Specifically, the Veteran states that his acquired psychiatric disorder developed as a consequence of exposure to nerve gas and exposure to other soldiers with emotional problems during service. 

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board notes that the Veteran's military personnel records have not been associated with the file.  Given the nature of the Veteran's claim, efforts should be made to obtain the Veteran's service personnel file.

Moreover, in a June 2017 private psychiatric evaluation, the examiner stated that the Veteran had various diagnoses of acquired psychiatric disorders, including posttraumatic stress disorder (PTSD), generalized anxiety disorder, bipolar disorder, and depression.  The examiner stated that these disorders were "as most likely caused by or a result of" basic training and deployment in Germany as an infantry soldier.  The rationale that the examiner gave restated the Veteran's exposure to nerve gas and exposure to other soldiers with emotional problems during service.  However, the rationale provided did not establish the necessary link between these incidents and the Veteran's current diagnosis.  Moreover, the Veteran's service treatment records and service personnel records were not considered in this evaluation.  Thus, the private medical opinion presents incomplete reasons and bases for the opinion reached.  Therefore, the Board finds this medical opinion to be inadequate.

For these reasons, it is necessary to remand this issue for further development.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service personnel records and associate with the Veteran's claims file if available.  All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder was manifested in, caused by, or is otherwise etiologically related to, the Veteran's period of service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms related to his psychiatric disorder.  The examiner should indicate review of the claims file.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


